 In the Matter of ARIZONA TIDIES, INC., EMPLOYERandAMERICANNEWSPAPER GUILD, PETITIONERCase No. 21-RC-680.-Decided July 15, 1949DECISIONANDDIRECTION OF ELECTIONUpon an amended petition duly filed, hearing in this case was held.at Phoenix, Arizona, on March 14, 1949, before Ben Grodsky, hearingofficer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed. .Pursuant to the provision of Section 3 (b) of the National LaborRelations Act the Board has delegated its powers in connection with.this case to a three-member panel [Members Reynolds, Murdock, and.Gray].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning: of'the National Labor Relations Act.2.The Petitioner, a labor organization, claims to represent certainemployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer, within the meaning of Section 9-(c) (1) and Section 2 (6) and (7) of the Act.4.The Petitioner seeks a unit composed of all employees in theeditorial department of the Employer, including the city editor,assistant city editor, sports editor, women's editor, and the editorialwriter, but excluding the managing editor. In addition to the manag-ing editor, the Employer would exclude as supervisors the city editor,assistant city editor, sports editor, women's editor, and head of copydesk.2Furthermore the Employer would exclude the editorial writeras a confidential or managerial employee.1 Sometimes referred to in the recordas combinationcity and news editor.Although itappearsthat the Employer may in thenear future establisha separateposition of newseditor, the dutiesof such position apart fromthat of cityeditor are not set forth in therecord.Accordingly,we shall make no present determinationas to whetherthe positionof news editorwhen establishedis to be included or excluded from the unit hereinafterfound appropriate.2Becauseof the Employer's economy program, ofFebruary25, 1949,the head of thecopy desk,whose duties appear also to include those of telegrapheditor,wasdischarged85 N. L. R. B., No. 42.230 ARIZONA TIMES, INC.231The city editor,who is under the immediate supervision of the man-:aging editor, has under his direction at least 11 employees .3Althoughthere is some indication in the record that the managing editor hasthe final authority with respect to the hiring or firing of all em-ployees in the editorial department, the city editor does have authorityeffectively to recommend the hiring or firing of employees and hasexercised such authority.In addition, the city editor stated that hisduties were similar to those of city editors on other daily papers.Ac-cordingly, we find that he is a supervisor and shall exclude him fromthe unit.The assistant city editorconsults with the city editor with regardto the quality of work performed by certain employees and has au-thority effectively to recommend changes in the employment statusof such employees.Also, in the absence of the city editor the assistantcity editor is expected to assume the position of city editor.We findthat the assistant city editor is a supervisor within themeaning ofthe Act ; accordingly, we shall exclude shim from the unit .4The sports editoris in charge of the sports section which presentlyconsists of one other employee.5The sports editor responsibly directsthe work of the sports section and he, like the city editor, has authorityeffectively to recommend the hiring or firing of employees under hissupervision.We find that he is a supervisor within themeaning ofthe Act and shall exclude him from the unit 6The women's editor.Due to the Employer's economy program, thewomen's section was recently reduced to one employee, the editor.Although the former editor may have had supervisory authority, thepresent editor has no one to supervise and there is no.indication thatthis section will be enlarged in the near future.We find, therefore,that the women's editor is not a supervisor; accordingly, she will beincluded in the unit.The edito?ial writer.The Employer contends that the editorial-writer is a managerial or confidential employee and should, therefore,be excluded from the unit.We do not agree.There are no specialcircumstances in the record to warrant a finding that the editorialand his duties were transferred directly to the city editor.Since no one is presentlyemployed in this category we shall not,at this time,make any determination with respectto such category.3The record is not clear concerning whether the sports editor, women's editor,and the-editorial writer are under the city editor,or whether they are answerable.directly to themanaging editor.4Matter of A. S. Abell Company,Publisher,The Sun Papers:The Sun, The Sunday Sun,The Evening Sun,81 N.L. R. B. 82.o Prior to the Employer's over-all reduction in force of February 25, 1949,the sportssection consisted of three employees.6SeeMatter of The Brooklyn Citizen,52 N. L. R. B. 673 andMatter ofKeystone PrintingService-TVaukegan News-Sun,85 N. L. It. B. 157. 232DECISIONS OF NATIONAL LABOR RELATIONS BOARDwriter is either a managerial or confidential employee.The duties ofthe editorial writer are those generally performed by editorial writersof other daily papers, and do not include the formulation or determi-nation of management policy.For these reasons we shall include himin the unit hereinafter found appropriate.7We find that all the employees in the editorial department at theEmployer's Phoenix, Arizona, plant, including the women's editorand the editorial writer, but excluding the managing editor, the cityeditor, the assistant city editor, sports editor, and all other supervisors,constitute a unit appropriate for the purpose of collective bargainingwithin the meaning of Section 9 (b) of the Act.The parties are in dispute as to whether certain employees recentlylaid off are eligible to vote.The Employer contends that these em-ployees have been permanently separated from their employment and,therefore, are ineligible to vote; the Petitioner contends that theirstatus is that of employees temporarily laid off.The record disclosesthat on or about February 25, 10949, pursuant to its economy program,the Employer reduced the editorial department by discharging five em-ployees.8A representative of the Employer, stated that the time isvery remote when and if the number of employees in such departmentwill be increased.Although the Employer might possibly rehire someof the discharged employees, it considers them permanently severedfrom its payroll.Accordingly, we find that the five discharged em-ployees are not eligible to voterDIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for the pur-poses of collective bargaining with the Employer, an election by secretballot shall be conducted as early as possible, but not later than 30 daysfrom the date of this Direction, under the direction and supervisionof the Regional Director for the Region in which this case was heard,.and subject to Sections 203.61 and 203.62 of National Labor RelationsBoard Rules and Regulations, among the employees in the unit foundappropriate in paragraph numbered 4, above, who were employedduring the pay-roll period immediately preceding the date of thisDirection of Election, including employees who did not work duringsaid pay-roll period because they were ill or on vacation or temporarilylaid off, but excluding those employees who have since quit or beendischarged for cause and have not been rehired or reinstated prior to7SeeMatter of A. S. Abell Company, Publisher; -The Sun Papers: The Sun, The SundaySun, The Evening Sun, supra.8At the date of the hearing there were about 17 employees in the editorial department-SeeMatter of Waterman Steamship Corporation, Repair Division,78 N. L. R. B. 20. ARIZONA TIMES, INC.233the date of the election, and also excluding employees on strike who arenot entitled to reinstatement, to determine whether or not they desireto be represented for purposes of collective bargaining, by AmericanNewspaper Guild.